Title: From John Adams to James Warren, 18 March 1777
From: Adams, John
To: Warren, James


     
      My dear sir
      Philadelphia March 18. 1777
     
     I had this Morning the Pleasure of your Favour of Feb. 22. by the Post. This is the first Letter from you Since I left you.
     You are anxious to know, what Expectations are to be entertained of foreign Aid. I wish, Sir, it was in my Power to communicate to you, the little that I know of this Matter. But I am under Such Injunctions and Engagements to communicate nothing relative to foreign Affairs that I ought not to do it: and if I was at Liberty, Such is the Risque of Letters by the Post, or any other Conveyance, that it would be imprudent. Thus much I may Say, that We have Letters from Dr Franklin and Mr. Deane; both agree that every Thing is as they could wish, but the Dr had but just arrived, had not been to Paris, and therefore could know nothing of the Cabinet. The noted Dr Williamson is arrived full of encouraging Matter, but what Confidence is to be put in him, or what Dependence to be had on his Intelligence I know not. Franklin Deane and Williamson all agree in Opinion that a War will take Place. The Reception that is given to our Privateers and Merchantmen, in every Part of the French Dominions, is decisively encouraging. Weaks who carried the Dr, took two Prizes. Persons enough offered to purchase them, without Condemnation or Tryal, and to run the Risque of the Illegality of it. Perhaps they may be ransomed. Thus much you may depend on, that you may have any Thing, that France affords, in the Way of Manufactures, Merchandize or Warlike Stores, for Sending for it. I can go no further as yet. Congress has done as much as they ought to do and more than I thought they ought to have done, before they did it.
     I will hazard a prophecy for once, and it is this that there will as certainly, be a general War in Europe, as there will be a Kingdom of France or Spain. How Soon it will be, I wont precisely determine but I have no more doubt that it will be within a Year to come than I have that it will be at all.
     Enclosed you have a Newspaper, which when you have read I wish you would send to the foot of Penn’s Hill. I am my Friend yours &c.
    